Per Curiam,
This bill was filed to restrain the borough of Wyoming from removing buildings, fences and improvements, which the complainants allege are upon their private property, and not in the public highway. We have a clear and able report from the learned master, from which it appears that Wyoming avenue has been opened of its full width, and used as a public highway beyond' the memory of any living man. It has probably been so used for, at least, a hundred years. He further finds the fact that the alleged obstructions are not within the lines of the highway as it exists upon the ground. When once a public highway has been located and laid out upon the ground, and used by the public, its location cannot be changed, except by proceedings under the road laws. This would be so, even though the boundaries do not precisely conform to the survey: Commonwealth v. Dicken, 145 Pa. 453.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.